Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-10, 13, and 14 are allowable over the prior art.  As to claim 1, the closest prior art of record is found in Utsonomiya (US 6327127).  A full discussion of Utsonomiya can be found in the previous office action.  The reference is directed to a thermoelectric watch having a TEG (102) and energy management circuit (column 6, lines 5-30) with other features, but fails to teach the configuration of claim 1 wherein the energy management circuit is steady in the first state and when the energy management circuit is steady in the second state, no current is supplied to the load.  The variation of load of the capacitor of Utsunomiya is in response to the potential at the side of the input terminal and therefore cannot meet the instant limitations of the pending claim.  There is nothing in the prior art that would have motivated a skilled artisan to modify the Utsonomiya reference to arrive at the instant invention without undue experimentation and/or improper hindsight.  Claims 2-10, 13, and 14 depend from claim 1 and are allowable, at least, by virtue of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726